Case 1:19-cr-10080-NMG Document 1115 Filed 04/29/20 Page 1of1
Case 1:19-cr-10080-NMG Document1111 Filed 04/28/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv.

Criminal No. 1:19-cr-10080-NMG

DOUGLAS HODGE

Defendant.

Smee ete Se” ee” ee” ee

 

ASSENTED-TO MOTION FOR LEAVE TO EXCEED PAGE
LIMIT FOR MEMORANDUM IN SUPPORT OF DOUGLAS HODGE’S
MOTION PURSUANT TO 28 U.S.C. § 2255 TO SET ASIDE HIS PLEA, IN PART,
AND FOR RE-SENTENCING ON THE REMAINING COUNT OF CONVICTION

Defendant Douglas Hodge respectfully moves for permission to file a memorandum
exceeding the page limit prescribed in the Local Rules in support of his forthcoming motion pursuant
to 28 U.S.C. § 2255 to set aside his plea to the money laundering charge and for re-sentencing on the
remaining count of conviction. Specifically, Mr. Hodge seeks to file a memorandum not to exceed
39 pages in length. As grounds for this motion, Mr. Hodge states as follows:

IL Local Rule 7.1(b)(4) states that “[m]emoranda supporting or opposing allowance of
motions shall not, without leave of court, exceed 20 pages, double-spaced.” This rule governs motion
practice in criminal cases. See Local Rule 112.1.

Zi In his forthcoming Section 2255 motion, Mr. Hodge will ask this Court to review the
government’s misconduct in this matter, including the government’s: (i) suppression of material,
exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, as well
as the Local Rules of the U.S. District Court for the District of Massachusetts; (ii) false and

misleading statements to this Court and the Probation Office in connection with Mr. Hodge’s plea

and sentencing proceedings; and (iii) related misconduct that undermined the fairness, correctness,

mennion Sone atm, SDT 4/24/20
